Citation Nr: 1819147	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-05 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right knee instability.  

2.  Entitlement to a disability rating in excess of 20 percent, prior to May 29, 2013, and in excess of 40 percent disabling, after May 29, 2013 for right knee arthritis.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1974 to September 1977.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued in December 2010 and August 2013 by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

In December 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to increased disability ratings as it related to his service-connected right knee, as well as entitlement to a TDIU.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  


The Veteran's claim was recently remanded in May 2016.  The Board directed the AOJ to schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee.  The Veteran was provided with the requested VA examination in January 2017.  

However, in light of the U.S. Court of Appeal for Veteran's Claims (Court) decision in Corriea v. McDonald, 28 Vet. App. 158 (2016), the Board finds that the January 2017 VA examination is inadequate.  

In Correia, the Court found that under 38 C.F.R. § 4.59, a VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (as appropriate), and, if possible, with rating of motion measurements of the opposite undamaged joint.  To date, the Veteran has not been afforded a VA examination that includes such testing.  As such, per Corriea, the examinations are inadequate and a remand is necessary to afford the Veteran an adequate examination.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

The January 2017 examination includes range of motion measurements, and whether there is pain with weight-bearing or non-weight bearing.  However, the reports do not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  In addition, the examiner did not indicate that whether the Veteran was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or that such testing was not necessary.  Nor does the examination include whether pain was present with active or passive motion.

In view of the above, the January 2017 VA examination is inadequate for rating purposes.  The Veteran must therefore be afforded new a VA examination that includes all of the necessary information as set forth in 38 C.F.R. § 4.59.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's claim for entitlement to a TDIU, the Board finds that any decision with respect to the remanded issue of increased ratings for the Veteran's right knee symptomatology may affect the TDIU claim.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with these issues because if these issues are substantiated in whole or in part, the Veteran's overall disability percentage and the number of service-connected disability symptoms that impact the ability to secure or follow a substantially gainful occupation may be affected.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Id. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  However, the Board finds that development of the TDIU claim is needed as well.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service connected right knee disabilities.  The examinations should include all studies, tests, and evaluations deemed necessary by examiner.  The examiner should report all manifestations relate to the disabilities.  The record and copy of this remand must be made available to and reviewed by the examiner.  The examiner must address the following:  

(a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2017), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the right knee.  

The examiner should also determine whether the Veteran's left knee is undamaged.  If the left knee is undamaged, the examiner should also record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the left knee.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

For the examination of the knee, the examination results should be recorded using VA Form 21-0960M-9, May 2013, Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ), or any other form or DBQ that provides all of the same information as "Section V - Pain" of VA Form 21-0960M-9, May 2013.

In recording the ranges of motion for the Veteran's knees, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected right hand disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such must be noted in the report.

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the right knee.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.

The examiner must provide a complete rationale for any opinion expressed. If the any requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of specific evidence or is due to the limits of scientific or medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the inability is due to the absence of evidence, then the examiner should state what evidence would be needed for an opinion to be provided.

2.  After the development requested is completed, readjudicate the claims on appeal based on a review of the entire evidentiary record.  If any benefit sought remains denied, then furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




